Citation Nr: 1727204	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-11 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to October 13, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to February 1955.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which granted service connection for posttraumatic stress disorder (PTSD) with an evaluation of 70 percent effective October 22, 2008.

In a December 2011 rating decision, the RO granted an increased rating for PTSD with an evaluation of 100 percent effective October 13, 2011.

In December 2012, the Veteran testified at a hearing at the RO conducted by a Decision Review Officer.  A copy of the hearing transcript is associated with the claim file.  In his March 2013 substantive appeal, the Veteran also requested a Board hearing by videoconference.  Subsequently, in a September 2015 statement, the Veteran submitted a statement withdrawing his request for a personal hearing.  The Board, therefore, considered the hearing request withdrawn.

When the Veteran's claim was last before the Board in February 2016, the Board remanded the issue of entitlement to TDIU for additional development.

In a September 2016 rating decision, the RO denied entitlement to TDIU prior to October 13, 2011.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU and the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

Prior to October 13, 2011, the Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

TDIU

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected PTSD.  He asserts that his PTSD has kept him from working since 2008.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).

The Veteran filed a claim for service connection for an acquired psychiatric disorder in October 2008.  Service connection was granted for PTSD in a January 2011 rating decision, effective from October 22, 2008.  In April 2011, the Veteran expressed disagreement with the rating assigned his PTSD, and again requested an increase by letter dated in October 2011.  In a December 2011 rating decision, the rating assigned the Veteran's PTSD was increased to 100 percent effective October 13, 2011, the date that the AOJ identified as the Veteran's claim for increase.  In December 2012, the Veteran filed a formal claim for a TDIU.  However, as noted in the Board's prior remand, the issue of the Veteran's entitlement to a TDIU prior to October 13, 2011 is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran is service-connected for posttraumatic stress disorder (PTSD) rated at 70 percent from October 22, 2008 and 100 percent effective October 13, 2011, bilateral hammertoes rated at 10 percent, bilateral hearing loss rated at 10 percent, tinnitus rated at 10 percent, and hepatitis with a noncompensable rating.  The combined rating is 80 percent from October 22, 2008, and 100 percent effective October 13, 2011.

Thus, the Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a).  Therefore, the issue is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.

The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is unemployed and has been for years.  He has nonservice-connected disabilities in addition to his service-connected disabilities to include diabetes mellitus type II, and degenerative arthritis of the hips.

In his December 2012 formal TDIU claim, the Veteran stated that he last worked in 2003 and had to leave that job because of his disability.  He stated that he worked at the same employer, an oil company, for 40 hours per week from 1997 to 2003 doing manual labor.  He stated that he completed one half of his first year of college.  

A September 2008 VA mental health outpatient treatment note indicated that the Veteran was unable to work.  The provider noted that the Veteran was depressed and socially isolated.  The provider further noted that the Veteran's depression caused marked social and occupational impairment.  The Veteran's global assessment of functioning (GAF) score was 48 at that time.  He was diagnosed with major depression secondary to his medical condition.

On VA PTSD examination in December 2008, the examiner noted that since the Veteran developed his mental condition there had been major changes in his daily activities.  The Veteran had to stop working because of multiple medical problems and surgeries.  Since the Veteran's retirement his depression had worsened.  The Veteran was isolated at home, had a hard time getting around and used a walker.  The Veteran stated that he had not worked since 2007, when he retired because of his medical problems.  He was formerly employed as a consultant for an oil company for 5 years.  At the time of examination, the Veteran was diagnosed with depression.  His GAF score was 50.  The examiner noted that the Veteran was unemployed because of his medical problems and his advanced age.  The examiner further noted that mentally, the Veteran intermittently was unable to perform activities of daily living (but could provide self-care) because of his medical problems.  The examiner opined that the Veteran's depression began in 1953 while in Korea and his PTSD symptoms had worsened his depression making it service-connected.

A November 2010 VA examination provided a diagnosis of PTSD, chronic and major depressive disorder, recurrent.  The examiner noted a diagnosis of PTSD during a compensation and pension (C&P) examination in 2008 in which a GAF score of 50 was provided.  The examiner noted that at that time, the VA examiner stated that the Veteran's "current psychiatric symptoms are mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress."  The examiner noted that the prior VA examiner also indicated that the Veteran's depression was secondary to his PTSD and began in Korea.  The examiner further noted there were changes in the Veteran's functional status and quality of life since his last examination, including performance in employment, family role functioning, social/interpersonal relationships, and recreational/leisure pursuits.  At the time of the examination, the examiner noted that the Veteran did not have total occupational and social impairment due to PTSD; however, there was reduced reliability and productivity due to the Veteran's PTSD including fleeting suicidal ideation, occasional panic attacks and persistent obsessive rituals associated with increased threat-perception secondary to PTSD.  The examiner noted the Veteran had frequent nightmares, chronic insomnia, depression secondary to PTSD, difficulty with concentration and attention, disturbance in motivation and mood, difficulty establishing and maintaining effective relationships at work and with others except a few friends and family.  The examiner further noted that there was evidence in treatment records of an increase in symptoms in the last few years resulting in significant social and occupational impairment.

VA treatment records dated April 2009 through October 2011 indicated the Veteran's depression related to his medical problems caused marked social and occupational impairment.  A VA treatment note dated April 2009 indicated the Veteran's depression and medical condition had made him unemployable.  A VA treatment note dated October 6, 2011 indicated the Veteran's PTSD caused marked social and occupational impairment.  The treatment note further indicated that the Veteran's PTSD had made him unemployable.  At the time of examination, the Veteran's GAF score was 45.

In viewing the medical evidence of record, as well as the Veteran's statements, the Board finds that a TDIU is warranted prior to October 13, 2011.  The Board finds that prior to October 13, 2011, the evidence is in equipoise as to whether the Veteran's PTSD prevented him from obtaining and maintaining gainful employment.  The December 2008 VA examiner found the Veteran was unemployable because of his medical problems and advanced age, and that his PTSD symptoms were mild or transient and only caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  VA examiners in December 2008 and November 2010 did not find that the Veteran's PTSD was productive of total social and occupational impairment.  Prior to October 13, 2011, there is questionable evidence that the Veteran was totally social impaired due to PTSD, there is however, evidence that his PTSD symptoms are of such frequency, duration and severity to result in total occupational impairment prior to October 13, 2011.  In this regard, VA and Vet Center records during the relevant timeframe show significant occupational and social impairment with continuous problems with depression, irritability, and anger as well as anxiety.  He had difficulty focusing and with thinking and concentration as well as impaired impulse control and neglect of personal appearance and hygiene.  There was evidence of suicidal and homicidal ideation.  Records dated in 2010 showed worsening depression and PTSD.  Several examiners found that the Veteran's crippling depression was due to his medical problems and while the December 2008 examiner did not find that the Veteran's PTSD was productive of total social and occupational impairment, the examiner did find that the Veteran's depression began in 1953 while in Korea and his PTSD symptoms had worsened his depression making it service connected.  See April 2009 rating decision denying service connection for depression; but see January 2011 rating decision granting service connection for PTSD, indicating that it was a full grant of benefits sought on appeal; see also May 2011 Board decision indicating that the grant of PTSD satisfied the appeal for service connection for depression; Mittleider v. West, 11 Vet. App. 181 (1998).  March 2011 records show PTSD productive of marked social and occupational impairment and include opinions that the Veteran was unable to work as a result of his PTSD.  On balance and with resolution of reasonable doubt in the Veteran's favor, the Board find that the Veteran is unemployable based on the nature and severity of his service-connected PTSD.  See 38 U.S.C.A. § 5107.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities prior to October 13, 2011 is warranted.


ORDER

A TDIU is granted prior to October 13, 2011, subject to the law and regulations governing the payment of monetary benefits.



 
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


